Citation Nr: 1343516	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  10-00 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for cervical dysplasia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to December 2007.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for cervical dysplasia.  

In October 2010, the Veteran presented testimony before a Decision Review Officer.  A copy of the transcript has been associated with the claims folder. 

In June 2013, the Board remanded this matter for further development, and the case has been returned for appellate consideration. 

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board remanded this matter in June 2013.  The Board specifically instructed the RO to provide the Veteran with an examination to determine the nature and etiology of her current cervical dysplasia.  Pursuant to the Board's June 2013 remand, the Veteran was scheduled for an examination in August 2013.  However, she failed to report to the scheduled examination.  

In its November 2013 informal hearing presentation, the Veteran's representative indicated that the Veteran was unable to report to her August 2013 examination because she had to travel to Texas to pick up her minor child to bring back to Florida for the start of the school year.  She stated to the representative that she was willing to report to another examination.  As the Veteran has provided good cause for her failure to report to her examination, the Board finds that she should be scheduled for another examination.  See 38 C.F.R. § 3.655 (a) (2013).  

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of cervical dysplasia and/or residuals of in-service treatment for cervical dysplasia; and the likely etiology of each disease or injury.  The Veteran's claims file, to include a complete copy of this REMAND and the June 2013 remand, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

For any current disability or residuals identified, the examiner is requested to determine whether it is at least as likely as not (50 percent probability or more) that it is the result of disease or injury incurred or aggravated during active service - specifically, to include the confirmed diagnosis of cervical dysplasia, as noted in service treatment records in 2002; and the Veteran's credible account of continuing symptoms and additional abnormal pap smears at various times since then.  

The examiner should also determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities have caused, or increased the severity of (i.e., aggravated), any diagnosed cervical dysplasia found to be present.  If aggravation is shown, the examiner should specify what permanent, measurable increase in the severity of cervical dysplasia is attributable to the service-connected disabilities.   Note that service connection is in effect for migraine headaches, patellar femoral syndrome of each knee, herpes simplex virus, and mitral regurgitation.  

The examiner is asked to explain the reasons behind any opinions offered.  The term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  After ensuring that the requested actions are completed, readjudicate the claim remaining on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

